ORDER

PER CURIAM.
AND NOW, this 21st day of January, 2005, on certification by the Disciplinary Board that the respondent, Michelle Hamilton Davy, who was suspended by Order of this Court dated March 8, 2004, consistent with the Order of the Court of Appeals of Maryland dated September 8, 2003, was reinstated by the Court of Appeals of Maryland on December 7, 2004, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, Michelle Hamilton Davy shall hereby resume inactive status.